 

 

 

UNITED STATES DISTRICT COURQ’S. DISTRICT COURT
EASTERN DISTRICT OF WISCONSINSTERH DISTRICT - WI
UNITED STATES OF AMERICA, 2019 SEP 24 Pt 29.
- STEPHEN C. URIES
Plaintiff, CLERK
v. Case No.

[18 U.S.C. §§ 2, 1001, 1343,
42 U.S.C. § 408(a)(3)]

19 -CR-169

LATOYA N. JOSEPH and
VERONICA A. WILSON,

Defendants.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

1. At all times relevant to this indictment:
a. Defendant Latoya N. Joseph (“Joseph”) resided in Milwaukee, Wisconsin
and was the owner and operator of Jannah Home Health Care, LLC (“Jannah”).
b. Jannah was a home health business providing personal care services
primarily to Medicaid recipients in the Milwaukee area.
c. Defendant Veronica A. Wilson (“Wilson”) resided in Milwaukee,
Wisconsin. Wilson applied for and obtained benefits from the Social Security
Administration (“SSA”) as a disabled individual.
d. To be eligible for Social Security Disability benefits, an individual must be
unable to engage in Substantial Gainful Activity (SGA). This requirement limits
the amount of money a recipient may earn on a monthly basis and still be eligible

for Social Security Disability benefits.

Case 2:19-cr-00169-PP_ Filed 09/24/19 Page 1of6 Document 1
 

2.

e. Based on the SGA limitations, to continue to receive Social Security
Disability benefits for the years 2013 — 2015, Wilson could not have monthly
income exceeding $1,040, $1,070, and $1,090, respectively.

f. Wilson was also required to notify SSA if she received monthly income
exceeding these thresholds.

Beginning in approximately June 2013 and continuing until approximately June

2016, in the State and Eastern District of Wisconsin and elsewhere,

LATOYA N. JOSEPH and
VERONICA A. WILSON,

with the intent to defraud, knowingly devised and carried out a scheme to defraud the Social

Security Administration and to obtain money from SSA by means of materially false and

fraudulent pretenses and representations (the “scheme”), which scheme is further described below.

3.

For purposes of carrying out this scheme, Joseph and Wilson used and caused the

use of interstate wire communications, including the interstate transfer of funds from SSA to

Wilson.

4.

The defendants’ scheme to defraud was essentially as follows:

a. In approximately June 2013, Joseph hired Wilson to work at Jannah. At that
time, Wilson was receiving Social Security Disability benefits.

b. To allow Wilson to continue to receive disability benefits, Joseph agreed to
pay a portion of Wilson’s salary “under-the-table” and to limit the reported amount
Jannah paid Wilson to $1,000 per month.

c. To conceal the under-the-table payments to Wilson, Joseph paid Wilson by

issuing checks on her personal account.

2

Case 2:19-cr-00169-PP Filed 09/24/19 Page 2 o0f6 Document 1
 

d. During a review of her eligibility for Social Security Disability benefits in
2015, Wilson falsely told SSA representatives that she only worked at Jannah
approximately 10 hours per week and was paid only $1,000 per month.
e. After SSA contacted Joseph concerning Wilson’s employment, SSA
mailed Joseph a “Work Activity Questionnaire” to complete and return. On this
form, Joseph falsely stated that Wilson was paid only $500 every two weeks.

5. Based on this scheme, Wilson received more than $40,000 in Social Security

Disability benefits to which she was not entitled.

3

Case 2:19-cr-00169-PP Filed 09/24/19 Page 3 0f 6 Document 1
 

COUNTS ONE THROUGH FOUR

(Executions of the Scheme)

THE GRAND JURY FURTHER CHARGES THAT:

On or about the following dates, in the State and Eastern District of Wisconsin and

elsewhere,

LATOYA N. JOSEPH and
VERONICA A. WILSON,

for purposes of executing their scheme to defraud SSA and to obtain money from SSA by means

of material false and fraudulent pretenses and representations, and attempting to do so, knowingly

and with intent to defraud, used and caused the use of interstate wire communications as described

below:

 

Count

Date

Description of execution

 

One

12/03/13

—__|

To make Wilson’s monthly disability payment, SSA in Baltimore, MD
initiates a series of wire transmissions that culminate in the wiring of
$918.00 from the Federal Reserve Bank in East Rutherford, NJ to
Veronica Wilson’s bank account in Denver, CO

 

Two

12/3/14

To make Wilson’s monthly disability payment, SSA in Baltimore, MD
initiates a series of wire transmissions that culminate in the wiring of
$933.00 from the Federal Reserve Bank in East Rutherford, NJ to
Veronica Wilson’s bank account in Denver, CO

 

Three

12/3/15

To make Wilson’s monthly disability payment, SSA in Baltimore, MD
initiates a series of wire transmissions that culminate in the wiring of
$951.00 from the Federal Reserve Bank in East Rutherford, NJ to
Veronica Wilson’s bank account in Denver, CO

 

 

Four

 

6/3/16

 

To make Wilson’s monthly disability payment, SSA in Baltimore, MD
initiates a series of wire transmissions that culminate in the wiring of
$951.00 from the Federal Reserve Bank in East Rutherford, NJ to
Veronica Wilson’s bank account in Denver, CO

 

Each in violation of Title 18, United States Code, Sections 2 and 1343.

Case 2:19-cr-00169-PP_ Filed 09/24/19 Page 4of6 Document 1

 
 

COUNT FIVE
(False Statement)
THE GRAND JURY FURTHER CHARGES THAT:
On or about March 5, 2015, in the State and Eastern District of Wisconsin,
LATOYA N. JOSEPH

did willfully and knowingly make and use a false writing and document, knowing the same to
contain a materially false, fictitious, and fraudulent statement and entry in a matter within the
jurisdiction of the executive branch of the Government of the United States, by stating, in a
“Work Activity Questionnaire” submitted to the Social Security Administration in Milwaukee,
Wisconsin, that she paid her employee, Veronica Wilson, just “$500 biweekly,” when in fact, as
she well knew, she paid Wilson additional amounts “under the table.”

In violation of Title 18, United States Code, Section 1001.

5

Case 2:19-cr-00169-PP Filed 09/24/19 Page 5of6 Document 1
 

COUNT SIX
(False Statement)

THE GRAND JURY FURTHER CHARGES THAT:

On or about February 26, 2015, in the State and Eastern District of Wisconsin,
VERONICA WILSON

made a false statement and representation of a material fact for use in determining rights to
payment under United States Code Title 42, Chapter 7, Subchapter II; specifically, in a “Work
Activity Report” (SSA Form 821-BK), she stated that she did not receive any additional
payments or benefits from her employer beyond those listed, when in fact, as she well knew, she
did receive additional payments from her employer “under the table.”

In violation of Title 42, United States Code, Section 408(a)(3).

A TRUE BILL:

 

FOREPERSO

 

Dated: Sept: aft DIF

CAA

MATTHEW D. KRUEGER
United States Attorney

6

Case 2:19-cr-00169-PP Filed 09/24/19 Page 6of6 Document 1
